[logo.jpg]     EXHIBIT 10.24 STANDARD SHOPPING CENTER LEASE  (Approved October,
2002)    

THIS LEASE made this ___2___ day of
               September                           , 20   04      , by and
between GS&T Properties, LLC (hereinafter referred to as “Lessor”) and Emtec,
Inc. (hereinafter referred to as “Lessee”) and Southprop, Inc. (hereinafter
referred to as “Agent”).

                1.0  LEASE SUMMARY. (summary only-see specific lease provisions
herein) 

  Premises: 500 Satellite Blvd.     Suwanee, GA 30024     21,284 sq. ft. (see
exhibit B attached hereto)         Lessee Billing Address:  500 Satellite Blvd.
    Suwanee, GA  30024         Permitted Use: Computer and related items, sales,
service, and warehouse         Trade Name:  Emtec, Inc.         Term:  5 years  
      Option:  One five year option         Base Monthly Rental: Year 1
$    12,416.00       Year 2 – 5 CPI Adjustment           Other Monthly Expenses:
(Estimated)          

  Common Area Maintenance (CAM)  $      621.00     Taxes   $      976.00    
Insurance   $      177.00     Water               Prorata   Other          
                TOTAL MONTHLY RENTAL AND OTHER EXPENSES (Est.) $  14,190.00    
 

  Security Deposit:  $  14,190.00             Signage:  ALL EXTERIOR SIGNAGE
MUST BE APPROVED IN WRITING BY LESSOR PRIOR TO INSTALLATION.          Exterior
Wiring:  No exterior wiring of any type whatsoever is allowed. (See Paragraph
9.3)       HVAC Semi-annual Inspection:  See Paragraph 8.3

                2.0  PREMISES.

                2.1  Lessor does hereby demise, rent and lease to Lessee and
Lessee from Lessor the following described space (hereinafter referred to as
“Premises”):

The Premises are more particularly designated as Suite A, 500 Satellite Blvd,
Suwanee, GA 30024. For all purposes under this Lease, Lessor and Lessee have
agreed that the Premises shall be deemed to include 21,284 square feet of area.

No easement for light or air is included.

--------------------------------------------------------------------------------

                3.0  TERM.

                3.1  To have and to hold the same for a term beginning on the
day of December 1, 2004 and ending at 6:00 P.M. on November 30, 2009 unless
sooner terminated as hereinafter provided.

                3.2  The term of this lease shall commence as shown above, or on
the commencement as hereinafter defined. The commencement shall be the date upon
which the buildings and other improvements erected and to be erected consisting
of the Premises shall have been substantially completed in accordance with all
plans and specifications. Lessor shall notify Lessee as soon as Lessor deems
said building and other improvements to be completed and ready for occupancy.
Taking of possession by Lessee shall conclusively establish that said buildings
and other improvements have been completed in accordance with all plans and
specifications and that the Premises are in good and satisfactory condition as
of the time when possession is taken.

                4.0  POSSESSION.

                4.1  It is agreed and understood that if Lessor is unable to
deliver possession of the premises to Lessee at the commencement of the term of
this lease because of the retention of possession thereof by other parties, or
because the Premises are not ready for occupancy by Lessee, then Lessor shall
not be liable to Lessee in damages and the term of this lease shall not be
affected by such delay; however, Lessee shall have no obligation to pay rent
until possession of the Premises is delivered to Lessee. Lessor shall use all
reasonable diligence to deliver possession of the Premises to Lessee on or
before commencement of the term hereof.

                4. 2  Lessee shall be responsible for the timely performance by
its architect/engineer/space designer and/or other contractors. The date of
possession and commencement of rent will not be delayed if the delay is caused
by Lessee’s architect/engineer/space designer and/or other contractor or any
other reason beyond Lessor’s control.

                5.0 RENTAL.

                5.1  Lessee shall pay to Lessor “Base Rent” of $12,416.00 per
month. In addition, Lessee shall pay to Lessor “Lessee’s Share of Common Area
Maintenance Costs,” which shall be equal to the Total Shopping Center Rentable
Area (as defined below) multiplied by a fraction the numerator of which is the
Rentable Square Feet in the Premises and the denominator of which is the Total
Shopping Center Rentable Area (as defined below). For purposes of this Lease,
the Total Shopping Center Rentable Area is approximately 70,000 square feet and
“Lessee’s Share of Common Area Maintenance Costs” equals approximately 28.5% of
the Common Area Maintenance Costs. “Common Area Maintenance Costs” shall mean
all actual costs paid by Lessor or on its behalf in connection with the
maintenance, operation, repair, cleaning and security of the common area of the
Shopping Center, reasonable costs of management fees, wages of employees,
utilities, uninsured repairs or claims, and operating expenses of the Shopping
Center, all as determined by Lessor in its sole discretion to be necessary or
appropriate.

                5.2  Upon execution of this lease, Lessee shall pay to Lessor in
advance the first month’s Base Rent and the first month’s Lessee’s Share of
Common Area Maintenance Costs; and a refundable security deposit equal to the
last month’s Total Rent, which will be refunded if Lessee has complied with all
terms and conditions of the lease, occupied the Premises for the full term of
the lease and any renewals thereof, and has not damaged the Premises beyond
normal wear and tear. Thereafter, monthly installments of Base Rent and Lessee’s
Share of Common Area Maintenance Costs shall be due and payable without demand
or notice on or before the first day of each calendar month during the term of
this lease at Lessor’s address shown in Section 24.1 hereof. Provided, however,
that if any portion of the lease term with respect to which any Base Rent or
Common Area Maintenance Costs are payable is less than a full calendar month,
the amount payable for such partial month shall be pro-rated, based on a per
diem rate equal to one-thirtieth (1/30) of the month.

                5.3  Lessee’s Share of Common Area Maintenance Costs for the
first Lease Year and thereafter until adjusted as hereinafter provided shall be
approximately $583.00 per month. If the Common Area Maintenance Costs increase,
Lessor shall have the right to give to Lessee written notice of such increase
and Lessee’s share thereof, in which case Lessee’s Share of Common Area
Maintenance Costs shall be so increased, beginning on the first day of the next
month following receipt of such notice of increase. Upon giving said notice of
increase, Lessor shall send to Lessee, if so requested, by Lessee, a written
report of the Common Area Maintenance Costs for the preceding period and a
written estimate of said Costs for the period following the increase. Lessor
shall not have the right to increase Lessee’s Share of said Costs more often
than once each twelve (12) months.

                5.4  Lessor shall, within one hundred twenty (120) days (or as
soon thereafter as practical) after the close of each calendar year, provide
Lessee an unaudited statement of previous year’s actual Common Area Maintenance
Costs and the estimated Common Area Maintenance Costs used by Lessor for such
year (the “Final Annual Statement of Operating Costs”). If the actual Common
Area Maintenance Costs are greater than the estimated Common Area Maintenance
Costs used by Lessor for such previous year, Lessee shall pay Lessor, within
thirty (30) days from the date of such statement, Lessee’s Share of the
difference thereof. If such year’s estimated Common Area Maintenance Costs were
greater than the actual Common Area



--------------------------------------------------------------------------------

Maintenance Costs as shown on the Final Annual Statement of Operating Costs,
Lessor shall grant to Lessee a credit against Tenant’s Share of Common Area
Maintenance Costs next accruing.

                5.5  “Lease Year,” as used herein, shall mean the period of
twelve (12) calendar months commencing with the commencement date of this lease
and ending at midnight twelve months later, each successive period of twelve
(12) calendar months thereafter during the lease term, and the final period of
twelve (12) calendar months or less in which the lease term expires. During any
Lease Year within the lease term which is less than twelve (12) full months, any
amount to be paid with respect to such period shall be pro-rated, based on the
actual number of days of the partial Lease Year and assuming each month to have
thirty (30) days.

                5.6  Effective at the end of each and every Lease Year, the Base
Rent set forth in Section 5.1 above, shall be increased by the same percentage
which the Consumer Price Index shall have increased since the Base Period. The
“Base Period” as used herein, shall mean the first month of occupancy of this
lease. Should this lease contain stipulated periodic adjustments in the base
rent then the base rent shall be adjusted by the change in the CPI index twelve
months after said change in the base rent. The increase at the end of each and
every Lease Year shall be an amount equal to the product of the Monthly Rental
of the Base Period multiplied by the difference expressed as a percentage
between the “Consumer Price Index” published from the Base Period and the latest
Consumer Price Index available at the then current Lease Year. “Consumer Price
Index,” as used herein, shall mean the index now known as the “United States
Bureau of Labor Statistics, Revised Consumer Price Index for Urban Wage Earners
and Clerical Workers, All Items, Atlanta, Georgia, SMSA (1982-84=100)” for each
applicable year.

                5.7  If Lessee shall fail to pay, when the same is due and
payable, any Rent or any Additional Rent, or amounts or charges of the character
described in Section 5 and/or 6 hereof, such unpaid amounts shall bear interest
from the due date thereof to the date of payment at the rate which is the
greater of eighteen (18%)percent per annum or the maximum interest rate
permitted by law. Lessee shall in addition, pay as Additional Rent a fee of up
to Seventy Five Dollars ($75.00) plus $15 per day for the cost of processing
late payments. Failure to pay such late charge shall be an event of default
hereunder.

                6.0  TAX, INSURANCE AND ADDITIONAL CHARGES.

                6.1  Lessee agrees to pay its proportionate share of all taxes,
assessments, and governmental charges of any kind and nature whatsoever
(hereinafter collectively referred to as the “Taxes”, levied or assessed against
the Shopping Center. During each month of the term of this Lease, Lessee shall
make a monthly escrow deposit with Lessor equal to 1/12 of its proportionate
share of the Taxes on the Shopping Center which will be due and payable for that
particular year. Lessee authorizes Lessor to use the funds deposited by him with
Lessor under this Section to pay the Taxes levied or assessed against the
Shopping Center. Each Tax Escrow Payment shall be due and payable at the same
time and in the same manner as the time and manner of the payment Base Rent.

                6.2  Lessee agrees to pay its proportionate share of Lessor’s
cost of carrying fire and extended coverage insurance (“Insurance”) on the
Shopping Center. During each month of the term of this lease, Lessee shall make
a monthly escrow deposit with Lessor equal to 1/12 or its proportionate share of
the Insurance on the Shopping Center which will be due and payable for that
particular year. Lessee authorizes Lessor to use the funds deposited by him with
Lessor under this Paragraph to pay cost of such Insurance. Each Insurance Escrow
Payment shall be due and payable at the same time and manner of the payment of
Base Rent as provided herein.

                6.3  Lessee’s  share of Taxes shall be an amount equal to the
Taxes multiplied by a fraction the numerator of which is the Rentable Square
Feet in the Premises and the denominator of which is the Total Shopping Center
Rentable. If the actual Taxes for any year are greater than the charged Taxes,
Lessee shall pay Lessor, within thirty (30) days of the date Lessor sends to
Lessee a statement showing the actual Taxes for the year, Lessee’s share of the
difference thereof. If such year’s charged Taxes are greater than the actual
Taxes, Lessor shall grant to Lessee a credit against Lessee’s Share of Taxes
next accruing.

                6.4  Lessee’s share of Insurance costs shall be an amount equal
to the Insurance multiplied by a fraction the numerator of which is the Rentable
Square Feet in the Premises and the denominator of which is the Total Shopping
Center Rentable. If the actual Insurance for any year are greater than the
charged Insurance, Lessee shall pay Lessor, within thirty (30) days of the date
Lessor sends to Lessee a statement showing the actual Insurance for the year,
Lessee’s share of the difference thereof. If such year’s charged Insurance are
greater than the actual Insurance, Lessor shall grant to Lessee a credit against
Lessee’s Share of Insurance next accruing.

                6.5  In addition to Base Rent, Common Area Maintenance Costs,
Taxes and Insurance, and all other payments to be made by Lessee to Lessor,
shall be deemed to be and shall become “Additional Rent” hereunder whether or
not the same be designated as such, and shall be due and payable on demand
together with any interest and late charges thereon; and Lessor shall have the
same remedies for failure to pay same as for a non-payment of Base Rent.

                6.6  Lessor shall, within one hundred twenty (120) days (or as
soon thereafter as practical) after the close of each calendar year, provide
Lessee an unaudited statement of such year’s actual Insurance costs compared to
the charged Insurance costs for such year (the “Final Annual Statement of
Insurance Costs”). If the actual Insurance costs are greater than the charged
Insurance costs, Lessee shall pay Lessor, within thirty (30) days of such
statement’s receipt, Lessee’s Share of the difference



--------------------------------------------------------------------------------

thereof. If such year’s charged Insurance costs are greater than the actual
Insurance costs as shown on the Final Annual Statement of Insurance Costs,
Lessor shall grant to Lessee a credit against Lessee’s share of Insurance costs
next accruing.

                7.0  USE AND OPERATION OF BUSINESS.

                7.1  Lessee shall use the Demised Premises only for the
Permitted Use set forth in said Paragraph 1.0, and Lessee shall not use or
permit or suffer the use of the Demised Premises for any other Business or
purpose. Lessee shall conduct its business only under its own name under
Lessee’s Trade Name, set forth in said Paragraph 1.0. Lessee shall conduct its
business in the Demised Premises during the regular customary days and hours for
such type of business in the city or trade area in which the Shopping Center is
located. Lessee shall install and maintain at all times attractive displays of
merchandise in the display windows of the Premises. Lessee’s use cannot create a
nuisance or trespass of other lessees’ space within the Shopping Center.

                7.2  Lessor may inspect the Premises during business hours to
determine whether or not Lessee is complying with the terms and provisions of
this lease or to show the Premises to prospective purchasers or mortgagees of
the Premises and during the last ninety (90) days of the term of this lease, to
prospective Lessees. Lessee must comply at its own expense, with all municipal,
county, state and federal rules, laws or regulations applicable to Lessee’s use
of the Premises, including but not limited to compliance with the Americans with
Disabilities Act.

                7.3  Lessee shall not at any time leave the premises vacant, but
shall in good faith continuously throughout the term of this Lease conduct and
carry on in the premises the type of business for which the premises are leased.

                8.0  REPAIRS.

                8.1  Lessor shall, at its expense, maintain the roof, structural
parts and outside walls. The term “walls” as used herein shall not include glass
or plate glass. Lessor gives to Lessee exclusive control of the Premises and
shall be under no obligation to inspect the Premises. Lessee shall immediately
give Lessor written notice of any defective condition which Lessor is required
to repair, after which Lessor shall have reasonable opportunity to repair same
or cure such defect. Lessor shall have the right, but not the duty, to enter the
Premises at any time in order to examine the Premises, or to make such repairs
as required herein or which Lessor may deem necessary for the safety of,
comfortable habitation in, or preservation of the Premises or the Shopping
Center. Lessor may block entranceways or doorways to the Premises or the
Shopping Center for reasonable periods of time in the course of making such
repairs without any claim of eviction or breach of the Lease by Lessee. Nothing
contained in this Lease shall require Lessor to repair any damage caused by
Lessee (or Lessee’s invitees, contractors, employees or agents), and Lessee
shall cause said repairs to be made at its expense.

                8.2  LESSEE ACCEPTS THE PREMISES IN THEIR PRESENT CONDITION AS
SUITED FOR THE USE INTENDED BY LESSEE. Lessee shall keep and maintain the
Premises in good order and good repair and shall promptly make all repairs
except those expressly herein required to be done by Lessor. Without limiting
the generality of the foregoing, Lessee shall be responsible for all maintenance
and repair of all equipment and fixtures used in connection with the Premises
including heating, ventilating, air conditioning, plumbing, electric, gas, and
telephone equipment and fixtures including water, gas and electrical connections
to the Premises. Lessee shall at the end of the term hereof return the keys and
deliver possession of the Premises to Lessor, with all of Lessee’s property
removed, in the same condition as on the commencement of the term hereof, in a
broom-clean condition, natural wear and tear excepted. Lessee shall not remove
any fixtures, machines or equipment from the Premises unless it shall repair and
restore any damage caused to Premises by the installation, removal, and/or use
of said fixtures, equipment or machines. Lessee shall not remove fixtures,
equipment or machines from Premises if it is in default under this lease. No
area outside of Premises shall be used by Lessee for storage without Lessor’s
prior written permission.

                8.3  DURING THE TERM OF THIS LEASE LESSEE AGREES TO HAVE IN
EFFECT A MAINTENANCE AGREEMENT COVERING THE HEATING AND AIR CONDITIONING
EQUIPMENT. Such agreement shall provide for a minimum of two visits annually -
in the spring and fall - and shall be with a reputable contractor approved by
Lessor. Lessee shall provide satisfactory proof of such semi-annual service
satisfactory to Lessor by April 1 and October 1 then Lessor without notice to
Lessee may have a reputable contractor provide said service and charge Lessee
for the cost of the service as Additional Rent. Nothing contained in this
paragraph shall relieve Lessee of any obligations contained elsewhere in this
paragraph.

                8.4  If the Premises constitutes all of the rentable area of the
Shopping Center building in which the Premises are located, then Lessee shall at
Lessee’s expense care for the grounds surrounding the building, including mowing
the grass, care of shrubs and general landscaping. Lessee shall keep the parking
areas, driveways and alleys and the whole of the Premises in a clean and
sanitary condition free of any trash, scraps or any materials and products
pertaining to its business. No area outside of Premises shall be used by Lessee
for storage without Lessor’s prior written permission. If the Premises do not
constitute all of the rentable area of the Shopping Center building in which the
Premises are located, then Lessor shall care for the grounds surrounding the
building, including the mowing of grass, care of shrubs and general landscaping,
and the costs of such care shall be a part of the Common Area Maintenance Costs.

                8.5  Lessee shall be responsible for all repairs caused by
break-ins, forced entry and/or vandalism to the Premises. All personal property
brought into the Premises by Lessee, its employees, licensees and invitees shall
be at the sole risk of Lessee.



--------------------------------------------------------------------------------

Lessor shall not be liable for theft thereof or of money deposited therein or
for any damages thereto, such theft or damage being the sole responsibility of
Lessee.

                9.0  ALTERATIONS.

                9.1  No alterations, additions or improvements in the Premises
shall be made without the prior written consent of Lessor, which consent may be
withheld by Lessor, in its sole discretion. Any such alterations, additions or
improvements must comply with all applicable zoning and building codes.

                9.2  At the termination of this lease, Lessee shall, if Lessor
so elects, remove all alterations, additions or improvements erected by Lessee
and restore the Premises to their original condition. All such removals and
restoration shall be accomplished in good workman-like manner. Lessee shall keep
Premises free of any mechanic’s lien or encumbrances due to Lessee’s
alterations, additions, removal or improvements. If the Lessor does not so
elect, all alterations, additions or improvements made in or upon the Premises,
either by the Lessee or the Lessor, shall be the Lessor’s property, and shall
remain upon the Premises at the termination of said term by lapse of time or
otherwise, without compensation to the Lessee.

                9.3  No exterior wiring of any type whatsoever serving Lessee’s
premises shall be added by Lessee, Lessee’s contractors and/or utility companies
to the exterior of the premises or any other part of the Shopping center. Should
exterior wiring be installed in violation of this paragraph then Lessor shall
have the right to immediately remove said wiring with all costs of removal and
repair to be immediately paid by Lessee. Lessor shall not be liable for
interruption to Lessee’s utility service caused by removal of unauthorized
wiring.

                10.0  DESTRUCTION OR DAMAGE.

                10.1  If either the Premises or the Shopping Center containing
the Premises is totally destroyed or so substantially damaged as to be
determined untenantable by Lessor in its sole discretion, by fire, lightning,
earthquake, windstorm or other casualty, and cannot be repaired within a
reasonable time, this lease may be terminated by Lessor upon thirty (30) days
written notice to the other, and rent shall be accounted for between Lessor and
Lessee as of the termination date.

                10.2  If the Premises or any part thereof, are damaged but not
rendered untenantable, as determined by Lessor in its sole discretion, by the
above mentioned casualty, Lessor shall repair the Premises within a reasonable
time after receipt of written notice thereof; provided, that Lessor shall not be
required to rebuild, repair or replace any part of the alterations, additions,
improvements, equipment or machinery which may have been placed on the Premises
by Lessee. Until such repairs shall be made, all rent shall be abated
proportionately to the part of the Premises which is usable by Lessee as
determined by Lessor. At the completion of such repair, all rent shall
recommence.

                10.3  Any insurance which may be carried by Lessor or Lessee
against loss or damage to the Shopping Center and/or the Premises shall be for
the sole benefit of the party carrying such insurance.

                10.4  Lessee shall not make any use of the Premises which would
make void or voidable any policy of fire or extended coverage insurance insuring
the Premises, and if by reason of any use by Lessee of the Premises, the hazard
premiums on policies maintained by Lessor shall be increased over normal rates
for this type of building, the amount of the increase in the premium shall be
paid by Lessee to Lessor from time to time on demand. Lessee agrees to indemnify
and save harmless the Lessor against all claims for damages to persons or
property by reason of Lessee’s use or occupancy of the premises and all expenses
incurred by Lessor because thereof, including attorney fees and court costs.

                11.0  HAZARDOUS SUBSTANCES.

                11.1 Lessee hereby covenants that Lessee shall not cause or
permit any “Hazardous Substances” (as hereinafter defined) to be placed, held,
located or disposed of in, on or at the Premises or any part thereof and neither
the Premises nor any part thereof shall ever be used as a dump site or storage
site (whether permanent or temporary) for any Hazardous Substances during the
Lease Term.

                11.2  Lessee hereby agrees to indemnity Lessor and hold Lessor
harmless from and against any and all losses, liabilities, including strict
liability, damages, injuries, expenses, including reasonable attorneys’ fees,
costs of any settlement or judgment and claims of any and every kind whatsoever
paid, incurred or suffered by, or asserted against, Lessor by any person or
entity or governmental agency for, with respect to, or as a direct or indirect
result of, the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or release from, the Premises of any Hazardous
Substance (including, without limitation, any losses, liabilities, including
strict liabilities, damages, injuries, expenses, including reasonable attorneys’
fee, costs of any settlement or judgment or claims asserted or arising under the
Comprehensive Environmental Response, Compensation and Liability Act, any so
called federal, state or local “Superfund” or ”Superlien” laws, statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to or
imposing liability, including strict liability, substances or standards of
conduct concerning any Hazardous Substance), provided, however, that the
foregoing indemnity is limited to matters arising solely from Lessee’s violation
of the covenant contained in subsection (1) above.



--------------------------------------------------------------------------------

                11.3  For purposes of this Lease, “Hazardous Substances” shall
mean and include those elements or compounds which are contained in the list of
hazardous substances adopted by the United States Environmental Protection
Agency (the ”EPA”) or the list of toxic pollutants designated by Congress or the
EPA or which are defined as hazardous, toxic, pollutant, infectious or
radioactive by any other Federal, state or local statute, law, ordinance, code,
rule, regulation, order or decree regulating, relating to, or imposing liability
or standards of conduct concerning, any hazardous, toxic or dangerous waste,
substance or material, as now or at any time hereafter in effect.

                11.4  Lessor shall have the right but not the obligation, and
without limitation of Lessor’s rights under this Lease, to enter onto the
Premises or to take such other actions as it deems necessary or advisable to
cleanup, remove, resolve or minimize the impact of, or otherwise deal with, any
Hazardous Substance following receipt of any notice from any person or entity
(including without limitation other EPA) asserting the existence of any
Hazardous Substance in, on or at the Premises or any part thereof which, if
true, could result in an order, suit or other action against Lessee and/or
Lessor. All reasonable costs and expenses incurred by Lessor in the exercise of
any such rights, which costs and expenses result from Lessee’s violation of the
covenant contained in subsection (1) above, shall be deemed Additional Rental
under this Lease and shall be payable by Lessee upon demand.

                11.5  This Section shall survive cancellation, termination or
expiration of this Lease.

                12.0  LIABILITY AND INDEMNIFICATION.

                12.1  Lessee does hereby agree to indemnify and save Lessor
harmless from and against any and all liability for any injury to or death of
any person or persons or damage to property in any way arising out of or
connected with the condition, use or occupancy of the Premises, or in any way
arising out of the activities of Lessee, its agents, employees, licensees or
invitees on the Premises and/or the Shopping Center and from all costs, expenses
and liabilities, including but not limited to reasonable attorneys fees,
incurred by Lessor in connection therewith, excepting, however, liability caused
by Lessor’s negligence.

                12.2  Lessee covenants and agrees that Lessor shall not be
liable to Lessee for any injury or death to any person or persons or for damage
to any property of Lessee, or any person claiming through Lessee, arising out of
any accident or occurrence in the Shopping Center, including, without limiting
the generality of the foregoing, injury, death or damage caused by the Premises
or of any portions of the Shopping Center being out of repair, or caused by any
defect in or failure of equipment, piper, or wiring, or caused by broken glass,
or caused by the backing of drains, or caused by gas, water, steam, electricity,
or oil leaking, escaping or flowing into Premises, or caused by fire or smoke,
or caused by the acts or omissions of other tenants located in or about the
Shopping Center.

                12.3  At all times during the term of this lease, Lessee shall
keep in effect with insurance companies, satisfactory to Lessor, legally
authorized to transact business in Georgia and maintaining an office or agency
in the State of Georgia, public liability insurance including personal injury in
the name of and for the benefit of Lessor and Lessee, with limits for bodily
injury or death of not less than $300,000 for each person; $500,000 for each
occurrence; and for property damage not less than $500,000. All policies and
certificates of insurance shall name Lessor as an additional insured and shall
provide that all Lessor’s losses, to the limit of the policy, will be
indemnified and all liability claims against Lessor resulting from Lessee’s
business will be defended by Lessee or his insurance carrier at no cost to
Lessor. Lessee shall promptly deliver to Lessor all such certificates of
insurance, and they shall be held by Lessor. Lessee agrees that it shall not
cancel any of the above mentioned policies, or allow any one to lapse without
delivering to Lessor a certificate indicating equal or greater coverage written
by an insurance company acceptable to Lessor.

                12.4  Lessee shall not keep, use, sell or offer for sale in or
upon the Premises any article which may be prohibited by the standard form of
fire insurance policy. Lessee agrees to pay any increase in premiums for fire
and extended coverage insurance that may be charged during the Lease Term on the
amount of such insurance which may be carried by Lessor on the Premises or the
Shopping Center, resulting from the type of merchandise sold by Lessee in the
Premises, whether or not Lessor has consented to the same. In determining
whether increased premiums are the result of Lessee’s use of the Premises, a
schedule, issued by the organization making the insurance rate on the Premises,
showing the various components of such rate, shall be conclusive evidence of the
several item and charges which make up the fire insurance rate on the Premises.

                In the event Lessee’s occupancy causes any increase of premium
for the fire, and/or casualty rates on the Premises, Lessee shall pay the
additional premium on the fire and/or casualty insurance policies by reason
thereof. The Lessee also shall pay, in such event, any additional premium on the
rent insurance policy that may be carried by the Lessor for its protection
against rent loss through fire. Bills for such additional premiums shall be
rendered by Lessor to Lessee at such times as Lessor may elect, and shall be due
from, and payable by, Lessee when rendered, and the amount thereof shall be
deemed to be, and be paid as, Additional Rent.

                12.5  Notwithstanding any other provision of this lease, each
party hereto waives any cause of action it may have against the other party
hereto on account of any loss or damage which is covered by any insurance policy
of which the damaged party is a beneficiary. Each party agrees that it will
request its insurance carrier to endorse all applicable policies, waiving the
carrier’s rights of recovery under subrogation or otherwise with said carrier
would have in the absence of this Section.



--------------------------------------------------------------------------------

                13.0  DEFAULTS AND REMEDIES.

                13.1  If Lessee fails to keep or perform any covenant or
provision of this lease (except payment of any installment of rent or other
charge or money obligation herein required to be paid by Lessee) or violates any
such covenant or provision, Lessor may, in addition to all other remedies at law
or in equity or elsewhere provided for in this lease, without notice, enjoin
Lessee from any such failure or violation.

                13.2  The occurrence of any of the following is deemed to be an
event of default under this lease:

                                (a) The making by Lessee of an assignment for
the benefit of its creditors.

                                (b) The levying of a writ of execution or
attachment on or against the property of Lessee and the same not being released
or discharged within thirty (30) days thereafter.

                                (c) The institution of proceedings for the
reorganization, liquidation or involuntary dissolution of Lessee, or for its
adjudication as a bankrupt or an insolvent, or for the appointment of a receiver
of the property of Lessee, and said proceeding not being dismissed, and any
receiver, trustee or liquidator appointed therein not discharged within thirty
(30) days after the institution of such proceedings;

                                (d) The doing or permitting to be done of any
act by Lessee which creates a claim or a lien therefor against the Premises
and/or Shopping Center and the same not being released or otherwise provided for
by indemnification satisfactory to Lessor within thirty (30) days thereafter;

                                (e) Failure of Lessee to pay any installment of
Base Rent, Additional Rent or other charge or money obligation herein required
to be paid by Lessee within five (5) days after the due date [WITHOUT ANY
REQUIREMENT OF NOTICE OR DEMAND], or to comply with any other covenant or
provision of this lease within five (5) days after written notice of such
failure is given by Lessor, or if it is not possible to cure such failure within
such period promptly after receipt of such notice, to advise Lessor in writing
of Lessee’s intention duly to institute all steps necessary to cure such failure
or violation and to begin performance of such covenant within such period and
diligently to pursue performance to completion in a reasonable time thereafter;
or

                                (f) The abandonment or desertion of all or
substantially all of the Premises by Lessee.

                13.3  In the event of default, Lessor has the option of pursuing
any one or more of the following remedies without any notice or demand
whatsoever:

                                (a) Terminate this lease, in which event Lessee
shall immediately surrender Premises to Lessor, and if Lessee fails to do so,
Lessor may, without prejudice to any other remedy which Lessor may have, enter
upon and take possession of Premises and expel or remove Lessee and any other
person who may be occupying Premises or any part thereof, by force, if
necessary, without being liable for prosecution or any claim of damages
therefor;

                                (b) Enter the Premises as agent of Lessee
without the requirement of resorting to the dispossessory procedures set forth
in O.C.G.A. § 44-7-50 et seq., and without being liable for any claim for
trespass or damages therefor, and, in connection therewith, re-key and/or
re-take possession of the Premises without terminating the Lease, remove
Lessee’s effects therefrom and store the same at Lessee’s expense for sale,
without being liable for any damage thereto, and, if Lessor so elects, make such
alterations and repairs as may be necessary to relet the Premises, and relet the
Premises as agent of Lessee, without advertisement, by private negotiations, for
any term Lessor deems proper, and receive the rent therefor. Upon each such
reletting all rent received by the Lessor from such reletting shall be applied
first to the payment of any expenses of such reletting, including brokerage fees
and attorneys fees and costs of such alterations and repairs; and second to the
payment of any indebtedness other than rent due hereunder from Lessee to Lessor;
third to the payment of rent due and unpaid hereunder; and the residue, if any,
shall be held by Lessor and applied in payment of future rent as the same may
become due and payable hereunder. Lessee agrees to pay to Lessor on demand any
deficiency that may arise by reason of such reletting. Notwithstanding any such
reletting without termination, Lessor may at any time thereafter elect to
terminate this lease for such previous breach.

                                (c) Lessor may, in addition to any other
remedies at law or in equity or elsewhere in this lease provided, cure or
prosecute the curing of such failure or violation at reasonable expenses, which
expenses shall be paid to Lessor by Lessee on demand. Lessee agrees that in the
event of any failure or violation covered by this Article, all rights of Lessor
may be exercised by persons acting on behalf of Lessor, under authority granted
by Lessor, with full right of reimbursement as provided hereunder. Lessee agrees
that neither Lessor nor any such person acting on its behalf shall be liable for
any damage resulting to the Lessee by the exercise of the rights granted under
this Article.

                13.4  In the event the Lessor elects to terminate the Lease by
reason of an event of default, then notwithstanding such termination, Lessee
shall be liable for and shall pay the Lessor, at the address specified for
notice to Lessor herein, the sum of all rental and other indebtedness accrued to
date of such termination, plus, as damages, an amount equal to the total rental
hereunder for the remaining portion of the Lease term, had such term not been
terminated by Lessor prior to the date of expiration, less the net proceeds of
any reletting of the Premises, plus the costs and expenses incurred by Lessor in
connection with such reletting.

                13.5  In the event of default Lessor may elect to repossess the
premises without terminating the Lease, or in the event Lessor elects to
repossess and terminate the Lease, then Lessee at Lessor’s option, shall be
liable for and shall pay to Lessor at the address specified for notice to Lessor
herein, all rental and other indebtedness accrued to the date of repossession,
plus rental

--------------------------------------------------------------------------------

required to be paid by Lessee to Lessor during the remainder of the Lease term,
until the date of expiration of the Lease as provided herein, diminished by any
net sums thereafter received by Lessor through reletting the premises during
said period (after deducting expenses incurred by Lessor as provided herein). In
no event shall Lessee be entitled to any excess of any rental obtained by
reletting over and above the rental herein reserved. Actions to collect amounts
due by Lessee to Lessor under this Lease may be brought from time to time, on
one or more occasions, without the necessity of Lessor waiting until the
expiration of the Lease term.

                13.6  In the event of termination or repossession of the
premises for an event of default, Lessor shall not have any obligation to relet
or to attempt to relet the premises or any portion thereof, and in the event of
reletting, Lessor may relet the whole or any portion of the Premises for any
period to any Lessee at whatever rent obtainable and for any use and purpose.

                13.7  Pursuit of any of the foregoing remedies shall not
preclude pursuit of any of the other remedies herein provided by law, nor shall
pursuit of any remedy herein provided constitute a forfeiture or waiver of any
rent due to Lessor hereunder or of any damages accruing to Lessor by reason of
the violation of any of the covenants and provisions herein contained. Lessee
and Lessor agree to waive their respective rights to a jury trial relative to
any provision of this lease.

                13.8  Lessee hereby appoints as its agent to receive service of
all dispossessory or distress proceedings and notices thereunder the person in
charge of Premises at the time, and if no person is then in charge of Premises,
then such service or notice may be made by attaching the same to the entrance of
Premises, provided that a copy of such proceedings or notices shall be mailed to
Lessee at the Premises.

                13.9  Except as expressly provided in this Lease, Lessee hereby
waives any and every form of demand and notice prescribed by statute or other
law, including without limitation the notice of any election of remedies made by
Lessor under this Section, demand for payment of any rent, or demand for
possession.

                13.10  Lessee shall and hereby agrees to pay all costs and
expenses incurred by Lessor, including, but not limited to, reasonable
attorneys’ fees in an amount no less than fifteen percent (15%), in enforcing
any of the covenants and agreements of this Lease or as a result of any action
brought by Lessor against Lessee for an unlawful detainer of the Premises, and
all such costs, expenses and attorneys’ fees shall be paid by Lessee to Lessor
within ten (10) days after Lessor’s written demand therefor.

                13.11  Lessor shall have the right to dispose of Lessee’s
effects removed from the Premises (“Lessee’s Property”). Unless Lessee’s
Property is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Lessor will give Lessee reasonable
notice of the time and place of any public sale or of the time at which any
private sale or any other intended disposition of Lessee’s Property is to be
made. The requirements of reasonable notice shall be met if notice is mailed, by
certified mail, return receipt requested, postage prepaid, to the address of
Lessee in this Lease or if personally delivered at least five (5) days before
the time of sale or disposition. Expenses of retaking, holding, preparing for
sale, selling or the like shall include Lessor’s reasonable attorney’s fees and
legal expenses incurred. The proceeds of any sale or other disposition of
Lessee’s Property shall be first applied to the expenses of such retaking,
holding, preparing for sale and the sale or disposition of Lessee’s Property,
including reasonable attorney’s fees in an amount no less than fifteen percent
(15%), and secondly to the payment of any interest or other expenses due Lessor,
and third to the principal indebtedness due Lessor; provided, however, the
Lessee shall remain liable for any deficiency remaining after such sale and
application of the proceeds as aforesaid. Lessor may be the purchaser at any
such sale.

                14.0  CANCELLATION OF LEASE.

                14.1  Lessor shall have the right any time after N/A to cancel
this lease provided Lessor gives Lessee six months written notice of Lessor’s
decision to cancel, and further provided such decision to cancel is caused by
Lessor’s decision to demolish all or part of the premises.

                15.0  CONDEMNATION.

                15.1  If during the term of this lease the Premises or any
substantial part thereof be condemned or taken by any governmental authority or
any corporation having the power of eminent domain, the court in such
condemnation proceedings shall be requested to make separate awards to Lessor
and Lessee, and Lessor and Lessee agree to request such action by such
court; however, in the event that the court grants only one award then it shall
be the sole and exclusive property of the Lessor, and Lessee shall make no claim
against this award. If the entire Premises are condemned, or if the portions of
the Premises remaining after such condemnation proceedings shall not be suitable
for Lessee’s use as determined by Lessor, this lease shall terminate as of the
date of taking. If the portion of the Premises remaining after such condemnation
proceedings shall be suitable for Lessee’s use as determined by Lessor, the rent
payable by Lessee to Lessor after taking shall be reduced to the proportion of
the rent stipulated hereunder which the square footage of the Premises remaining
after the taking bears to the square footage of the Premises immediately prior
to the taking.

                16.0  SUBORDINATION.

--------------------------------------------------------------------------------

                16.1  This lease and all rights of Lessee hereunder are and
shall be subject and subordinate to the lien of any mortgage, deed to secure
debt, deed of trust or other instrument in the nature thereof which may now or
hereafter effect Lessor’s or his successor’s interest in the fee title to the
Premises. In confirmation of such subordination, Lessee shall, upon demand, at
any time or times execute, acknowledge and deliver to Lessor, without expense to
Lessor any and all instruments that may be requested by Lessor to evidence the
subordination of this lease and all rights hereunder to the lien of any such
mortgage, deed to secure debt, deed of trust or other instrument in the nature
thereof and each renewal, modification, consolidation, replacement, or extension
thereof, and if Lessee shall fail at any time to execute, acknowledge, and
deliver any such instrument, Lessor, in addition to any other remedies available
to it in consequence thereof, may execute, acknowledge and deliver the same as
the attorney in fact of Lessee and in Lessee’s name, place and stead, and Lessee
hereby irrevocable makes, constitutes and appoints Lessor, its successors and
assigns, such attorney in fact for that purpose.

                16.2  Notwithstanding the foregoing of paragraph 16.1, Lessor or
his successor in interest may elect to make this lease superior to the lien of
any mortgage, deed to secure debt, deed of trust, or other instrument in the
nature thereof. Lessee shall, upon Lessor’s request, at any time or times,
execute, acknowledge and deliver to Lessor without expense to Lessor, any and
all instruments that may be necessary to make this lease superior to the lien of
any such mortgage, deed to secure debt, deed of trust, or other instrument in
the nature thereof, and each such renewal, modification, consolidation,
replacement or extension thereof, and, if Lessee shall fail at ant time to
execute, acknowledge and deliver any such instrument in addition to any other
remedies available in consequence thereof, Lessor may execute, acknowledge and
deliver the same as the attorney in fact of Lessee and in Lessee’s name, place
and stead, and Lessee hereby irrevocably makes, constitutes and appoints Lessor,
his successors and assigns, such attorney in fact for that purpose.

                16.3  If the holder of any mortgage, deed to secure debt, deed
of trust, or other instrument in the nature thereof shall hereafter succeed to
the rights of Lessor under this lease, whether through possession or foreclosure
action or delivery of a new lease, at the option of such holder, Lessee shall
attorn to and recognize such successor as Lessee’s Lessor under this lease, and
shall promptly execute and deliver any instrument that may be necessary to
evidence such attornment, and Lessee hereby irrevocably appoints Lessor the
attorney in fact of Lessee to execute and deliver such instrument on behalf of
Lessee should Lessee refuse or fail to do so within ten (10) days after Lessor
shall give notice to Lessee requesting the execution and delivery of such
instrument, which notice shall be accompanied by a draft of such instrument.
Upon any such attornment, this lease shall continue in full force and effect as
a direct lease between such successor Lessor and Lessee, subject to all of the
terms, covenants and conditions of this lease.

                16.4  Lessee shall have no authority, express or implied, to
create or place any lien or encumbrance, of any kind or nature whatsoever, upon,
or in any manner to bind, the interest of Lessor in the Premises or to charge
the rental payable hereunder or any claim in favor of any person dealing with
Lessor, the Lessee covenants and agrees that it will pay or cause to be paid all
sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Premises for
which any lien is or can be validly and legally asserted, and that it will save
and hold Lessor harmless from any and all loss, cost or expense based on or
arising out of asserted claims or liens against the rights, title and interest
of the Lessor in the Premises or under the terms of this lease. Lessee further
agrees to bond or pay every lien within thirty (30) days of the date said lien
attaches to the Premises and/or Lessor’s property.

                17.0  SERVICES.

                17.1  Lessee agrees to pay all charges, fees and deposits
incurred for any utility services used on the Premises. In the event that the
Premises are jointly connected to a utility meter with other Premises or
property, Lessee agrees to pay its pro rata share of the commonly metered
utility. Lessee shall pay an amount equal to the metered utility charges
multiplied by a fraction the numerator of which is the Rentable Square Feet in
the Premises and the denominator of which is the Total Shopping Center Rentable,
unless Lessee’s operations require utility use in excess of normal requirements.
In such case Lessor may allocate utility charges reasonably amongst the tenants
at the Shopping Center. Lessor shall in no event be liable for any interruption
or failure of utility services on the Premises, but if requested by Lessee,
shall make reasonable effort to secure speedy resumption of said interrupted
service. Lessee shall promptly notify the proper public authorities and utility
companies to provide for water, sewer, trash removal, gas and electricity
service in Lessee’s name and all costs for such services shall be borne by
Lessee. In the event the water and sewer connections into the Premises are
jointly metered with other Premises, Lessee shall pay to Lessor its prorata
share per month for the first Lease Year and thereafter until adjusted. If such
water and sewer charges increase, Lessee’s share shall so increase by Lessor
giving written notice of such increase and Lessee’s share shall so increase
beginning the first day of the next month following receipt of such notice of
increase.

                17.2  Lessee agrees to keep all plumbing in good repair during
the term of this lease. If the premises are jointly connected to a utility meter
and should excess water be used by Lessee due to leaking sinks and/or toilets
then Lessee shall be responsible for the cost of the additional water used plus
the cost of repairs incurred by Lessor. Lessee should at all times monitor
premises for leaks and should immediately contact Lessor concerning repairs
beyond the control or responsibility of Lessee.

                18.0  PERSONALTY OF LESSEE.

--------------------------------------------------------------------------------

                18.1  If Lessee shall not remove all goods, wares, equipment,
fixtures, furniture inventory, accounts, contract rights, chattel paper and
other personal property situated on the Premises at the termination of this
lease, Lessor may, at its option, remove all or part of said property in any
manner that Lessor shall choose and store the same without liability for loss
thereof, and Lessee shall be liable to Lessor for all expenses incurred in such
removal and storage of said property.

                18.2  Upon the termination of this lease wherein Lessee shall be
liable in any amount to Lessor, in addition to the statutory lien for rent in
Lessor’s favor, Lessor shall have and Lessee hereby grants to Lessor a
continuing security interest for all rentals and any other sums becoming due
hereunder from Lessee upon all property including, but not limited to, inventory
and fixtures contained in the premises as described in Paragraph 2. Such
property shall not be removed from the Premises without the consent of Lessor
until all arrearages in rent, as well as any and all other sums of money then
due to Lessor hereunder, shall first have been paid and discharged.

                18.3  Upon the occurrence of any event of default by Lessee,
Lessor may, in addition to any other remedies provided herein or by law, enter
upon the Premises and take possession of any and all goods, wares, equipment,
fixtures, furniture and other personal property of Lessee situated on the
Premises without liability for trespass or conversion, and Lessor may sell the
same with or without notice of public or private sale, with or without having
such property at the sale, at which Lessor or its assigns may purchase all or
any part of such property, and apply the proceeds thereof less any and all
expenses connected with the taking of possession and sale of the property, as a
credit against any sums due by Lessee to Lessor. Any surplus shall be paid to
Lessee and Lessee agrees to pay any deficiency forthwith. Alternatively, the
lien hereby granted may be foreclosed in the manner and form provided by law for
foreclosure of a security interest or in any other form provided by law. Lessee
will execute upon Lessor’s request a financing statement and security agreement
evidencing Lessor’s security interest in Lessee’s personal property and warrants
to Lessor that there are no prior liens or security interests on said personal
property.

                20.0  SUBLETTING AND ASSIGNMENTS.

                20.1  Lessee may not, without the prior written consent of
Lessor assign this Lease, any option granted herein, nor any interest hereunder,
nor sublet the Premises, nor any part thereof, nor permit the use of the
Premises by any party other than Lessee. Notwithstanding any permitted
assignment or subletting, Lessee shall at all times remain fully responsible and
liable for the payment of the rent and other herein specified charges and for
compliance with all of Lessee’s other obligations under the terms, provisions
and covenants of this lease. Any such assignment or subletting shall be limited
to the existing term of the lease, and shall not include any options to extend
or renew. Lessor shall have the right, in its discretion, to substitute any such
assignee or sublease for the Lessee and release Lessee from any further
obligations under the lease.

                20.2  Any request by Lessee for approval to sell or sublet the
Premises or to transfer or assign Lessee’s interest in this lease, shall be
accompanied by a processing charge in the amount of $500.

                20.3  Upon the occurrence of any default by Lessee as herein
defined, if the Premises or any part thereof are then assigned or sublet,
Lessor, in addition to any other remedies herein provided or provided by law,
may at its option collect directly from such assignee or subtenant all rents
becoming due to Lessee under such assignment or sublease and apply such rent
against any sum due to Lessor by Lessee hereunder, and such collection shall not
be construed to constitute a notation nor a release of Lessee from the further
performance of its obligations hereunder.

                21.0  AGENT’S COMMISSION.

                21.1  To comply with Georgia Real Estate Commission guidelines,
a separate written commission agreement must be entered into between the agents
involved in this transaction. Commissions shall be due and payable upon payment
of the first months rent, occupancy of the premises and commencement of business
by Lessee. Lessor agrees, if this lease is extended, or if a new lease is
entered into between Lessor and Lessee covering the Premises, or any part
thereof, and Agent has continually provided all services customarily expected of
an Agent, including initiating and handling all functions of renewal, then and
only

--------------------------------------------------------------------------------

upon specific compliance with the proceeding, will additional commissions be
paid as may be specified in a separate commission agreement. Agent agrees that,
in the event Lessor sells or otherwise ceases to be the owner of the Premises,
Lessor shall be released from any further obligations to Agent hereunder and the
new owner shall be liable therefor. Lessee agrees that if this lease is validly
assigned by him, he will secure from assignee an agreement in writing
recognizing the rights of the Agent hereunder. Agent is a party to this lease
solely for the purpose of enforcing his rights under this paragraph and it is
understood by all parties hereto that Agent is acting solely in the capacity of
agent for Lessor, to whom Lessee must look for performance of all covenants,
agreements and warranties herein contained, and Agent shall never be liable to
Lessee for any matter which may arise by virtue of this lease. Lessor’s
obligation to pay Agent with regard to this lease shall exist only with respect
to rent payments actually received by Lessor. All language in this lease
relating to the commission will prevail if a separate commission agreement is
entered into.

                22.0  DISCLOSURE OF AGENT REPRESENTATION.

                22.1  Southprop, Inc. have acted as agent for Lessor in this
transaction and are to be paid a commission by Lessor. Southprop, Inc. has not
acted as agent in this transaction for Lessee.

                23.0  IDENTITY OF INTEREST.

                23.1 Some or all of the partners in Glenn Equity, Inc. (Lessor)
may also be owners or partners in Southprop, Inc. (Agent).

                24.0  NOTICE.

                24.1  All notices required to be given to Lessor hereunder
shall, until contrary instructions are given to Lessee and Agent in writing, be
effectively given TO LESSOR if hand delivered, via facsimile transmission (with
a copy by US mail), email, or mailed, by registered or certified mail, return
receipt requested or sent by a nationally-recognized overnight courier providing
a written receipt of delivery to Lessor at the following address:

                                                                GS&T Properties,
LLC
                                                                c/o Southprop,
Inc.
                                                                6000 Lake
Forrest Dr.
                                                                Suite #235
                                                                Atlanta, GA 
30328

                24.2  All notices required to be given to Lessee hereunder
shall, until contrary instructions are given to Lessor and Agent in writing, be
effectively given TO LESSEE if hand delivered, via facsimile transmission (with
a copy by US mail), email, or mailed, by registered or certified mail, return
receipt requested or sent by a nationally-recognized overnight courier providing
a written receipt of delivery to Lessee at the following address:

                                                                Emtec, Inc.
                                                                500 Satellite
Boulevard
                                                                Suite A
                                                                Suwanee, GA 
30024

                24.3  All notices required to be given to Agent hereunder shall,
until contrary instructions are given to Lessor and Lessee in writing, be
effectively given TO AGENT if hand delivered, via facsimile transmission (with a
copy by US mail), email, or mailed, by registered or certified mail, return
receipt requested or sent by a nationally-recognized overnight courier providing
a written receipt of delivery to Agent at the following address

                                                                Southprop, Inc.
                                                                6000 Lake
Forrest Dr.
                                                                Suite #235
                                                                Atlanta, GA 
30328

                24.4  Notices given hereunder by any party may be given by
counsel for such party. Notice shall be deemed given, upon receipt, if delivered
personally, upon delivery thereof.

--------------------------------------------------------------------------------

                26.0        EXCULPATION OF LESSOR

                a.  Notwithstanding any provision in this Lease to the contrary,
Lessor and Lessor’s managing agent’s liability with respect to or arising from
or in connection with this Lease shall be limited solely to Lessor’s equity
interest in the Premises. Neither Lessor, any of the partners of Lessor, any
officer, director, principal, trustee, policyholder, shareholder, attorney nor
employee of Lessor or its managing agent shall have any personal liability
whatsoever with respect to this Lease.

                b.  Lessor and Lessor’s managing agent shall have absolutely no
personal liability with respect to any provision of this Lease or any obligation
or liability arising from this Lease or in connection with this Lease. Lessee
shall look solely to the equity of the Lessor in the Premises for the
satisfaction of any money judgment to Lessee. Such exculpation of liability
shall be absolute and without exception whatsoever.

                27.0        NO SMOKING

                Lessee acknowledges that “smoking” is prohibited in all areas of
the Premises and the Shopping Center (including common areas and all grounds)
except in areas, if any, outside the Shopping Center building (and outside any
other building in the Shopping Center) that are designated by Lessor as
“Designated Smoking Areas”. Lessor shall have the right, but not the obligation,
to designate an area or areas outside buildings in the Shopping Center as
“Designated Smoking Areas”. Lessor shall have the right from time to time to
change and or limit such Designated Smoking Areas and to enact future rules and
regulations concerning smoking in such Designated Smoking Areas, including the
right in Lessor’s discretion, to prohibit smoking in the Designated Smoking
Areas or the right to refuse to designate Designated Smoking Areas. Lessee
agrees to comply in all respects with Lessor’s prohibition and regulation of
smoking and to enforce compliance against its employees, agents, invitees and
other persons under the control and supervision of Lessee on Premises or the
Shopping Center. Any violation of this provision shall be a default under this
Lease and in addition and without limiting Lessor’s rights and remedies in
consequence of such default, entitle Lessor to assess a monetary fine against
Lessee for each violation of this Section in the amount of $25.00. For purposes
hereof, “smoking” means inhaling, exhaling, burning or carrying any lighted
cigar, cigarette, pipe or other smoking equipment or device in any manner or
form. Notwithstanding anything in this Lease to the contrary, no liability shall
attach to the Lessor for any failure to enforce this provision (or similar
provisions in other leases).

                28.0        CONTROL OF COMMON AREAS AND PARKING FACILITIES

                All automobile parking areas, driveways, entrances and exits
thereto, and other facilities furnished by Lessor, including all parking areas,
truck way or ways, loading areas, pedestrian walkways and ramps, landscaped
areas, stairways, corridors, and other areas and improvements (hereinafter the
“Common Areas”) provided by Lessor for the general use of tenants, their
officers, agents, employees, servants, invitees, licensees, visitors, patrons
and customers, shall be at all times subject to the exclusive control and
management of Lessor, and Lessor shall have the right but not the obligation
from time to time to establish, modify, and enforce reasonable rules and
regulations with respect to the Common Areas, to police same, from time to time;
Without limiting the scope of such discretion, Lessor shall have the full right
and authority but not the obligation to designate a manager of the Common Areas
or other facilities, who shall have full authority to make and enforce rules and
regulations regarding the use of the same and to employ all personnel and to
make and enforce all Rules pertaining to, and necessary for, the proper
operation and maintenance of the Common Areas. Lessee shall comply (and shall
require all persons within its control to comply) with such Rules.

                29.0   MISCELLANEOUS.

--------------------------------------------------------------------------------

                29.1  Upon Lessor’s request, Lessee shall furnish to Lessor its
most current available financial statement, provided that Lessee shall not be
required to furnish more than one such statement in any calendar year.

                29.2  The words “terminate” or “termination” as used herein
shall refer to the end of this lease whether due to the expiration of the term
hereof or the earlier ending of this lease in accordance with the terms and
provisions hereof.

                29.3  All rights, powers, and privileges conferred herein upon
the parties hereto shall be cumulative but not restrictive of those given by
law.

                29.4  The captions used in this lease are for convenience only
and do not in any way limit or amplify the terms and provisions hereof.

                29.5  One or more waiver of any covenant, term or condition of
this lease by either party shall not be construed as a waiver of subsequent
breach of the same covenant, term or condition. The consent or approval by
either party to or of any act by the other party requiring such consent or
approval shall not be deemed to waive or, render unnecessary, consent to or
approval of any subsequent similar act.

                29.6  At any time and from time to time, Lessee, on or before
the date specified in the request made by Lessor, which date shall not be
earlier than five (5) days from the making of such request, shall execute,
acknowledge and deliver at no cost to Lessor a certificate evidencing whether or
not: (a) This lease is in full force and effect; (b) This lease has been amended
in any way and if so how; (c) There are any existing defaults hereunder to the
knowledge of Lessee and specifying the nature of such defaults, if any; and (d)
The date to which rent, if any, has been paid. Each certificate delivered
pursuant to this paragraph may be relied on by any prospective purchaser or
transferee of Lessor’s interest hereunder and shall stop Lessee from denying the
facts stated in said statement.

                29.7  Security deposits referred to herein will be held in
compliance with applicable Georgia Real Estate Commission rules and regulations.
Should interest be earned on escrow funds, such amounts will be paid to Lessor.

                29.8  This lease contains the entire agreement of the parties
and no representatives or agreements, oral or otherwise, between the parties not
embodied herein, shall be of any force or effect.

                29.9 Time is of the essence of this agreement.

                29.10  The rules and regulations attached to this instrument and
any amendments and additions thereto as may be reasonably made by Lessor from
time to time shall be and are hereby made a part of this lease. Lessee, its
employees and agents, will perform and abide by said rules and regulations, and
any amendments or additions to said rules and regulations. Failure to comply
with any item in this paragraph shall constitute a default hereof 

                29.11  This contract shall create the relationship of landlord
and tenant between Lessor and Lessee; no estate shall pass out of Lessor; Lessee
has only a usufruct, not subject to levy and sale.

                29.12  If Lessee remains in possession after expiration of the
term hereof, with Lessor’s acquiescence and without any agreement of parties,
Lessee shall be a tenant at will; and there shall be no renewal of this lease by
operation of Law. Nothing herein shall be construed as constituting Lessor’s
consent or approval to any such hold-over, nor operate to preclude or inhibit
the exercise by Lessor of all of its rights and remedies hereunder or available
under applicable law to dispossess or evict Lessee. During any such holding
over, the monthly rate of Base Rent due and payable hereunder shall be increased
to 150% of the rent hereunder, and otherwise on the same terms and conditions as
herein provided.

                29.13  The provisions of this Lease shall bind and inure to the
benefit of Lessor and Lessee, and their respective successors, heirs, legal
representatives and permitted assigns The term “Lessor” as used in this lease
means only the owner of the Premises so that in the event of any sale or sales
or foreclosure thereof, Lessor, who is grantor in any such sale or foreclosure
shall be and hereby entirely relieved of all of the obligations of Lessor
hereunder. Any such sale of the Premises or any interest therein shall be
subject to this lease, and it shall be deemed and construed without further
agreement that the purchaser shall be the owner of the Premises. Any and all
references to Lessor shall equally apply to his successors in interest.

                29.14  If any clause or provision of this lease is or becomes
illegal, invalid, or unenforceable because of present or future laws, rule, or
regulation of any governmental body, or becomes unenforceable for any reason,
the intention of the parties hereto is that the remaining parts of this lease
shall not be thereby affected.

                29.15  Lessor reserves the right to assign and/or restrict
parking spaces for tenant and employee vehicles.

                29.16  Lessor hereby reserves the right at any time: (a) to make
alterations or additions to and to build additional stories on the building in
which the Demised Premises are contained and to build adjoining the same: (b) to
construct other buildings or improvements in the Shopping Center from time to
time and to make alterations thereof or additions thereto and to

--------------------------------------------------------------------------------

build additional stories on any such building or buildings and to build
adjoining same; and (c) to make any changes in the Common Areas.

                29.17  The terms “Lessor” and “Lessee” and pronouns relating
thereto, as used herein, shall include male, female, singular and plural,
corporation, partnership or individual, as may fit the particular parties.

                29.18  Should any provisions of this Lease require judicial
interpretation, it is agreed that the court interpreting or construing the same
shall not apply a presumption that the terms of any such provision shall be more
strictly construed against one party or the other by reason of the rule of
construction that a document is to be construed most strictly against the party
who itself or through its agent prepared the same, it being agreed that the
agents of all parties hereto have participated in the preparation of this Lease.

                29.19  This Lease has been made under and shall be construed,
interpreted and enforced under and in accordance with the laws of the State of
Georgia with jurisdiction and venue for all matters arising from this Lease
being proper only in the court system in Cobb County, Georgia.

                29.20  Notwithstanding any provision in this Lease to the
contrary, Lessor shall be excused for the period of any delay and shall not be
deemed in default with respect to the performance of any of the terms,
covenants, and conditions of this Lease when prevented from so doing by causes
beyond Lessor’s control, which shall include, but not be limited to, all labor
disputes, governmental regulations or controls, fire or other casualty,
inability to obtain any material or services, or acts of God.

                29.21  Other than specified herein Lessee accepts the Premises
in “as is” condition.

                30.0  SPECIAL STIPULATIONS.

                Insofar as the following special stipulations conflict with any
of the foregoing provisions, the following shall control:

  30.1 When the term “Shopping Center” is used in this Lease it shall also mean
“Warehouse”.         30.2 This Lease is conditioned upon Glenn Equity purchasing
the building referenced herein. Should Glenn Equity not purchase this building
by November 1, 2004 then Lessee shall have the right to declare this Lease null
and void.         30.3 Prior to occupancy by Lessee, Lessor, at Lessor’s
expense, shall construct the following improvements:

    A. Add a demising wall in the warehouse area of the building approximately
as shown on exhibit B-Revised. The area created by construction of this demising
wall will contain approximately 7,000 sq. ft. and will be separated from the
remainder of the warehouse. This area will be heated and air-conditioned.     B.
Separate electrical service and meter will be installed for Emtec, Inc.     C.
New carpet will be installed in the office area.   D. The office area will be
completely repainted and all wall covering removed.   E. Interior walls as
required by Lessee will be removed to the rear of the “Chemistry Lab”.   F. The
interior door and window between the reception area and the hallway will be
removed and replaced with drywall.   G. All HVAC equipment in the premises will
be serviced and in good operating condition on the date of occupancy by Emtec.  

  30.4 Lessor anticipates that the Premises will be ready for occupancy by
Lessee on or before December 1, 2004. Lessor will keep Lessee informed of the
construction schedule.         30.5 Lessee shall be responsible for payment of
regularly scheduled HVAC maintenance charges. Lessee shall be responsible for
payment of the first One Thousand Dollars ($1000.00) of repairs to the HVAC
systems each year, and then the cost of repairs will be split 50%-50% between
Lessee and Lessor. Lessor shall not be responsible for damage or repairs
necessitated by Lessee’s negligence or improper use of equipment.      


--------------------------------------------------------------------------------

  30.6 Section 19 of this Lease is deleted.         30.7 Section 25 of this
Lease is deleted. Lessee may, subject to Lessors reasonable approval, place
signage on the property and building that complies with Gwinnett County sign
ordinances.         30.8 Glenn Equity anticipates assigning this Lease to an
entity that will be created to purchase the property. Lessee acknowledges and
agrees to this assignment.         30.9 Nothing in this Lease will restrict
Lessee from granting a security lien for its personal property and/or inventory
to its lenders.         30.10 If Lessee is not in default of the terms and
conditions of this Lease and has continually occupied the Premises, Lessee shall
have the option to renew this lease for an additional period of five (5) years
at a base rental rate equal to the then prevailing market rate for similar space
commencing immediately upon the expiration of the initial lease term. All other
terms and conditions of the Lease will remain the same. Lessee must notify
Lessor in writing per paragraph 24.1 and notice must be received by Lessor at
Lessor’s office at least ninety (90) days prior to expiration of the current
lease.             [SIGNATURES BEGIN ON NEXT PAGE]  


--------------------------------------------------------------------------------

                IN WITNESS WHEREOF, the parties herein have hereunto set their
hands and seals, in triplicate, the day and year first above written.

As to Lessor, signed, sealed and   LESSOR:   delivered in the presence of:   
GS&T PROPERTIES, LLC                  
Witness___________________________________   By:________________________________
                  Notary Public_______________________________  
Its:________________________________                   As to Lessee, signed,
sealed and   LESSEE:   delivered in the presence of:    EMTEC, INC.            
      Witness___________________________________   By:     /s/ Ronals A.
Seitz                                                        Notary
Public_______________________________   Its:________________________________    
              As to Agent, signed, sealed and    AGENT:   delivered in the
presence of:   SOUTHPROP, INC.                  
Witness___________________________________   By:________________________________
                  Notary Public_______________________________  
Its:________________________________          


--------------------------------------------------------------------------------